                                                                              KS
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 1 of 30


                                                                                         Sep 9, 2021
                            UNITED STATESDISTRICT COURT
                            SOUTH ERN DISTRICT OF FLORIDA
                  21-80139-CR-CANNON/REINHART
                            Case N o.
                                       18U.S.C.j1349
                                       18U.S.C.j1347
                                       18U.S.C.j371
                                       42U.S.C.j1320a-7b(b)(2)(A)
                                       18U.S.C.j1956(h)
                                       18U.S.C.j1956(a)(1)(B)(i)
                                       18U.S.C.j981(a)(1)(C)
                                       18U.S.C.j982(a)(1)
                                       18U.S.C.j982(a)(7)
  U NITED STATE S O F AM ER ICA

  VS.

  JOH N M AM O N E,
  JOH N AN TH O N Y M AM O N E,and
  JO SEPH M AM O NE ,

                D efendants.


                                         INDICTM ENT

         The Grand Jury chargesthat:

                                  G ENER AL AL LEG A TIO NS

         Atal1tim esm aterialto thisIndictment:

                                     The M edicare Prozram

                TheM edicareProgrnm (GGM edicare'')wasafederallyfundedprogrnm thatprovided
  free or below-cost health care benefits to certain individuals,prim arily the elderly,blind,and

  disabled.ThebenefitsavailabletmderM edicareweregovernedby federalstatm esandregulations.

  TheUnited StatesDepartmentofHealth andHllman Selwices(11HHS''),through itsagency,the
  Centers for M edicare and M edicaid Services (&ûCM S''),oversaw and administered M edicare.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 2 of 30




 Individuals who received benefits under M edicare were com monly referred to as M edicare

 Glbeneficiaries.''

                 M edicarewasaçlhealth carebenefitprogrnm p''asdefinedby Title 18,United States

 Code,Section 24(b),arld aç&Federalhealth careprogrnmy''asdefmed by Title42,United States
 Code,Section 1320a-7b(t).
         3.      M edicarewassubdivided im om ultipleprogrnm t&parts.''M edicarePal4A covered

 health services provided by hospitals, sldlled nttrsing facilities, hospices, and hom e health

 agencies. M edicare PM B covered physician services and outpatient care, including an

 individual's access to durable medical equipment (;&DME''), such as orthotic devices and
 w heeldhairs.

                                  D urable M edicalEquipm ent

         4.      Orthotic deviceswere a type ofDM E thatincluded rigid and sem i-rigid devices,

 such askneebraces,back braces,shoulderbraces,nnklebraces,and m istbraces.

                 DM E suppliers,physicians,and otherhealth careprovidersthatprovided services

 to M edicarebeneficiarieswerereferred to asM edicare lGproviders.'' To participate in M edicare,

 providerswererequiredtosubm itan application,CM SFonn 8555,which containedacertification

 thatstated:

         Iagree to abide by the M edicare laws,regulations and progrnm instructions that
         apply to m e or to the organization listed in Section IB ofthis application. The
         M edicarelaws,regulations,andprogrnm instructionsare availablethrough thefee-
         for-service contractor. I tmderstand that paym ent of a claim by M edicare is
         conditioned upon the claim and the tm derlying transaction com plying w ith such
         laws,regulationsand progrnm instnzctionsl,qincluding,butnotlimited to,the
         FederalAnti-M ckback Statm e,42U.S.C.section 1320a-7b(b)(.q
         Iwillnotknowinglypresentorcausetobepresentedafalseorfraudulentclaim for
         paym entby M edicare,and willnot subm itclaim s with deliberate ignorance or
         recklessdisregard oftheirtruth orfalsity.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 3 of 30




        6.     CM S Form 8555 also required applicantsto disclosetoM edicareany individualor

 organization with an ownership interest,partnersllip interest,or m anaging control of a DM E

 supplier. Thisincluded:(i)allindividualsand orgnnizationswith fivepercentormore ofan
 ownershipstake,eitherdirectorindirect,intheDM E supplier;(ii)allindividualsororganizations
 with a partnership interest in the DM E supplier, regardless of the partner's percentage of

 ownership;(iii)a11orgnnizations with Glmanaging control''ofthe DM E supplier'
                                                                             ,and (iv)a11
 Eûm anaging em ployees.''

               CM S Form 8555 desned an o'rganization with Glmanaging control''of a DM E

 supplierasçtgaqny organization thatexercisesoperationalormanagerialcontrol''overtheDM E
 supplier,or1Gconductstheday-to-dayoperations''oftheDMEsupplier.CMSForm 8555defined
 Etmanaging employee''as&Gageneralmanager,businessmanager,administratqr,director,orother
 individual w ho exercises operational or m anagerial control over,or w ho directly or indirectly

 conductstheday-to-day operations''oftheDM E supplier,lteithertm dercontractorthrough som e

 otherarrangem ent,whetherornottheindividualisaW -2 employee''oftheDM E supplier.

               CM S Form 8555 alsorequiredthedisclosureofGtAdverseLegalXctions''against'
 individualsororgnnizationswith an ownership interest,pm nership interest,ormanaging conkol

 of a D M E supplier. CM S Form 8555 defm ed &W dverse LegalA ctions''as,nm ong other things,

 anyfederalorstatefelony convictionwithin theprevioustenyears,andanyfelony ormisdem eanor

 conviction, tm der federal or state law, relating to the unlawftzl m anufacttlre, distdbution,

 prescription,ordispensing ofa controlled substance.

        9.     If M edicare approved a provider's application,M edicare assigned the provider a

 M edicareGtprovidernumber.''A health careproviderwith aM edicareprovidernttm bercpuld file

 claimswith M edicareto obtain reimbtlrsem entforserdcesrendered to benefciaries.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 4 of 30



        10.    EnrolledM edicareprovidersagreedto abideby thepolicies,procedures,rules,and

 regulations governing reimblzrsem ent. To receive M edicare funds, enrolled providers were

 required to abideby theFederâlAnti-Kickback Statm eand otherlawsand regulations.Providers

 weregiven accessto M edicarem mmalsand servicesbulletinsdescribingbillingprocedures,rules,

 and regulations.

        11.    M edicare reim bursed DM E com panies and otherhealth care providers for item s

 and selwices rendeied to beneficiaries. To receive paym ent from M edicare,providers subm itted

 orcaused thesubmission ofclaim sto M edicareelectronically,eitherdirectly orthrough a billing

 com pany.

        12.    A M edicare claim forDM E reimbursem entwasrequized to setforth,among other

 things,the beneficiary's nam e Mnd tm ique M edicare identification nllm ber,the DM E provided to

 the beneficiary,the datethe DM E wasprovided,the costoftheDM E,and the nam e and llnique

 physician identification nllm berofthephysician w ho prescribed or ordered the equipm ent.

               A claim forDM E subm ittedto M edicarequalified forreim bursem entonly ifitwas

 medically necessary forthe treatmentofthebeneficiary'sillnessorinjury and prescribedby a
 licensed m edicalprofessional.

                                          T elem edicine

        14.    Telem edicine provided a m eans of colm ecting patients to doctors by using

 telecommlmicationsteclmology,such astheinternetortelephone,to interactwith apatient.

               Telem edicine com pnnies provided telem edicine serd ces,or telehealth services,to

 individuals by hiring doctors or otherhealth care providers. Telem edicine com panies typically

 paid doctors a fee to conduct consultations w ith patients. In order to generate revenue,




                                                4
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 5 of 30




 telem edicine compnniestypically eitherbilled instlrance orreceived paymentfrom patientswho

 utilized the services ofthe telem edicine com pany.

               M edicare PM B covered expenses for specific te1ehea1th services if certain

 rçquirementsweremet.Theserequirementsincludedthat(a)thebeneficiarywaslocatedinarural
 orhealthprofessionalshortagearea;(b)selwicesweredeliveredviaaninteractiveaudioandvideo
 telecommlmicationssystem;and (c)thebeneficiary wasin apractitioner'soffice oraspecified
 m edical facility- not at a beneficiary's hom e---during the telehealth service with a rem ote
                                                       ?
 practitioner. In oraround M azch 2020,in response to the COVlD-19 pandem ic,som e ofthese

 requirem ents were nm ended temporarily to,nm ong other things,cover telehealth services for

 certain officeand hospitalvisits,even ifthebeneficiaty w asnotlocated in aruralareaorahealth

 professionalshortage area and even ifthe telehealth selwicesw ere ftumished to beneficiaries in

 theirhom e.

                              The D efendants and R elated Entities

        17. AlphaM edicalSupply,LLC (1GALPHA''),alimitedliabilitycompanyformedtmder
 the law s of Florida,w as a m ediçal supply com pany enrolled with M edicare that purportedly

 providedDM E toindividuals,includingM edicarebeneficiaries.ALPHA had aprincipalplâceof

 businessinèalm BeachCotmty,andheldanaccountatW ellsFargoBnnk(ç&W e11sFargo'')ending
 inx9651(theGtAlphaW ellsFargoAccounf')andanaccotmtatJP M organChaseBnnk (CC.
                                                                            1PM C''I
 endinginx5068(theGtAlphaJPM C Accotmf).
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 6 of 30




         18. HorizonM edicalSupply(:1H(jRlZON''),alimitedliabilitycompanyformedtmder
 the law s of Florida,was a m edical supply company enrolled with M edicare thatpurpodedly

 provided DM E toindividuals,includingM edicaze'beneficiaries.HORIZON had aprincipalplace

  ofbusinessinPalm Beach Cotmty,andheld an accountatBnnk ofAmerica(G% OA'')endingin
 x4079(theiûl-lorizonAccounf).
         19. GulfM arketingGroup,Inc.(IGGULFM ARKETING''),acorporationformedlmder
 the laws ofFlorida,waspurportedly a m arketing company with a principalplace ofbusinessin

 BrowardCotmty.GULF M ARKETFNG heldtwoaccotmtsatBOA:(a)thefirstendingin x9169
  tiûGulfM arketingAccotmt1'');and(b)thesecondendinginx0526(GltlulfM arketingAccotmt2'').
                Gulf Holdings,LLC (EIGULF HOLDINGS'') was a limited liability company
                                                            '
                                                            J      .
 form ed underthelawsofFlorida,with itspdncipalplaceofbusinessin Broward Cotmty. GULF

 HOLDINGS held two accountsatW ellsFargo:(a)the firstending in x1924 (1;Gulffloldings
 Account14'),
            .and(b)andthesecondendinginx3620(<EGu1fHoldingsAccount2'').
        21.    DefendantJOHN M AM ONE,a residentofPalm Beach County,Florida,w as a

 beneficialownerofALPHA,HORIZON,GULF M ARKETING,andGULF HOLDINGS,anda
  signatory ontheAlphaW ellsFargo AccountandAlphaJPM C Accotmt. JOHN M AM ONE was

  alsoasignatoryonan accotmtatW ellsFargoendingin x4633(theGçlolm M amoneAccounf).
         22.    Defendant JOH N ANTH ON Y M AM ONE, a resident of Broward Cotmty,

  Florida,wasa benescialownerofALPHA and HORIZON,an officerofGULF M ARKETING

  and G U LF H OLDIN G S,and a signatory on the Horizon A ccount,GulfM arketing A ccount1,Gulf

  M arketing A ccount2,and G ulfH oldingsA ccotm t.

         23.    DefendantJOSEPH M AM ONE,aresidentofBroward Cotmty,Florida,was an

  owner,manager,and officrrofHORIZON and a signatory on theHorizon Accotmt.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 7 of 30




         24.    Company 1wasalimited liability com pany fonned tmderthelawsofFlorida,with

  a plincipalplace ofbusiness in B roward Cotm ty,Florida. Com pany 1 held an accotm tatJPM C

  endinginx4131(theçtcompany 1Accotmf').
                Company 2 wasalimited liability company form edtmderthelawsofFlorida,with

  aprincipalplace ofbusinessin Palm Beach County;Florida. Com pany 2 held an accountatBranch

 BankingandTnzstCompany(:%B&T'')endinginx7724(theEtcompany2Accounf).
                                           CO U N T 1
                  C onspiracy to C om m itH ealth C are Fraud and W ireFraud
                                       (18U.S.C.j1349)
                The GeneralAllegationssection ofthis Indictm entisre-alleged and incorporated

 by referenceasthough fully setforth herein.

               From in orarotm d Janualy 2019,and continuing through in orazound September
                                                           N

 2020,in Palm Beach County,in the Southem DistrictofFlorida,and elsewhere,the defendants,

                                      JO lo M A M O N E
                             zo> AxoTlloxvMAMV E,and
                                     zo sEpH M A M O N E ,

  did lcnowingly and willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,
  combine,conspire,confederate,and agreewith each other,and othersknown and llnknown tothe

  GrandJury,to comm itoffensesagainsttheUnited States,thatis:

                       to knowingly mldwillfully executeaschem eand artificetodefraud ahealth

  care benefitprogrnm affecting com merce,as defined in Title 18,United States Code,Section

  24(b),thatis,M edicare,and to obtain,by meansofmaterially false and gaudulentpretenses,
                             r
  representations,and prom ises,m oney and property ow ned by,and underthe custody and control

  of,saidhealth carebenefitprogram ,in connection with thedeliveryofandpaym entforhealth care

  benefits,item s,and services,in violation ofTitle 18,United StatesCode,Section 1347,
                                                                                     'and
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 8 of 30




               b.     toknowingly,and with theintentto defraud,devise,and intend to devise,a

 schem eand artificeto defraud,andforobtairling m oney andproperty by meansofm aterially false

 and fraudulentpretenses,representations,and prom ises,knowing the pretenses,representations,

 and promiseswerefalse and gaudulentwhen m ade,and forthepurposeofexecuting the scheme

 and artifice,did knowingly transmitand causetobetransm itted by meansofwirecommtmication

 in interstate and foreign com merce, certain writings,signs, signals,pictures,and sounds,in

 violation ofTitle 18,United StatesCode,Section 1343.

                                 Purpose ofthe C onspiracy

        3.     Itwasapurpose ofthe conspiracy forthe defendantsand theirco-conspiratorsto

 lmlawfully enrich themselves by,nmong othertEngs: (a)offering,paying,and causing the
 paymentoflcickbacks and bribesto patientrecruiters in exchange for the referralofM edicare

 benefciariesand doctors'ordersforDM E to AT,PHA and HORIZON;(b)offering,paying,and
 causing thepaym entofldckbacksand bribesto telem edicine companiesin exchangeforordering

 andarrmlgingfortheorderingofDME?orMedicarebeneficiaries,withoutregardtothemedical
 necessity oftheprescribed DM E orwhethertheDM E waseligible forM edicare reim bursem ent;

 (c) submi.
          tting and causing the submission,via interstate wire commllnication,of false and
 âaudulentclaim sto M edicare through A LPHA and HORIZON forDM E thatwasnotm edically

 necessary and not eligible for M edicare reimbursement; (d) concealing and causing the
 concealmentoffalseandfraudulentclaimstoM edicare;and(e)divertingfraudproceedsfortheir
 personaluse and benefit,the use and benetitofothers,and to fuirtherthefraud.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 9 of 30




                              M anner and M eans ofthe Conspiracv

         The m anner and m eans by w hich the defendants and their co-conspirators sought to

 accomplishtheobjectsandptlposeoftheconspiracyincluded,nmongothertllings:
         4.     JO H N M A M O NE ,JO H N A N TH O N Y M A M O N E,JO SEPH M AM O N E,and

 otherco-conspiratorsacquiredbeneficialownership interestsinDM E suppliers,includingALPHA

 and H O W ZON .

         5.     JOHN M AM UNE and other co-conspirators recnzited and paid individuals to

 sel've as nom inee owners ofD M E suppliers,including A LPH A ,in orderto concealthe identities

 ofthebeneficialownersoftheDM E suppliers.

                JO H N M AM O NE ,JO H N A N TH O N Y M A M O N E,JO SEPH M A M O M ,and

 other co-conspirators,tllrough and on behalfofALPHA and HORIZON ,paid and caused to be

 paidldckbacksandbribestopatientrecruiters,through Company 1andCompany 2 among others,

 in exchange forreferring beneficiariesand doctors'ordersforDM E to ALPHA and HORIZON .

                JO H N M AM O NE ,JO IIN A N TH O NY M A M O NE ,JO SEPH M A M O N E,and

 otherco-conspirators,through and on behalfofALPHA and HORIZON ,negotiated theldckback

 andbribeazrangem ents,and disguised thetruenatureand sourceoftheseldckbacksand bribesas

 being forotherpurported services,such asGEm arketing''orçGcallcenterm anagem ent''services,and

 furtherconcealing such paymentsby entering into sham contracts.

         8.     JO IIN M AM O NE ,JO H N A N TH O N Y M A M O N E,JO SEPH M AM O N E,and

  other co-conspirators,through and on behalf ofA LPHA and H ORIZON ,offered and paid,and

  caused to bepaid,illegalldckbacksand bribesto telem edicine com paniesin exchange fordoctors'

  orders for DNIE thatw as notm edically necessary and not eligible for M edicare reim btlrsem ent.

  These doctors' orders w ere w ritten by doctors contracted w ith the telem edicine com pnnies w ho
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 10 of 30




  did nothaveapre-existing doctor-patientrelationship with thebeneficiaries,werenottreatingthe

  benetk iaries,did notconductaphysicalexnm ination,and did notcpnducta propertelem edicine

  v1S1t.

                  JO H N M A M O N E ,JO H N A N TH O N Y M A M O NE ,JO SEPH G M O N E,and

  other co-conspirators subm itted, and caused the subm ission of, false and fraudulent claim s to

  M edicare, through the use of interstate wire comm llnications, on behalf of'ALPHA and

  HORJZON,.totaling approxhnately $7,445,418,forDM E thatwasnotmedically necessary atlct
  not eligible for reim bursem ent. A sa resultofthese false and fraudulentclaim s,ALPHA and
                        k
  HORJZON receivedpaym enti.nthe approximate amountof$3,805,073.
                  JO IIN M A M O N E,JO IIN A NTH O N Y M A M ON E ,JO SEPH M A M O N E,and

  otherco-conspiratorsusedthefraudproceedsto benefitthemselvesand others,andSo furtherthe

  fraud.

           A11in violation of Title 18,U nited States Code,Section 1349.

                                           C O UN TS 2-5
                                        H ealth C are Fraud
                                         (18U.S.C.j1347)
                  The GeneralAllegationssection ofthisIndictm entisre-alleged and incorporated

  byreferenceasthough fully setforth herein.

           2.     From in orarolm d January 2019,and continuing through in or around Septem ber

  2020,in Palm Beach County,in theSouthern DistrictofFlorida,andelsewhere,thedefendants,

                                        zo > M AM O N E,
                                    Jo sEpH M A M O NE ,and
                                  JO H N A N TH O N Y M A M O NE ,

  in cozm ection w ith the delively of and paym ent forhealth care benefhs,item s,and services,did

  know ingly and w illfully execute,and attem ptto execute,a schem e and artifice to defraud a health


                                                  10
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 11 of 30




  care benefitprogram affecting comm erce,as defined in Title 18,United States Code,Section

  2409,thatis,M edicare,and to obtain by meansofmaterially false and fraudulentpretenses,
  representations,and prom ises,m oney and property ow ned by,and underthe custody and contzol

  of,said healthcarebenefitprogrnm .

                              Purpose ofthe Schem e and A rtifice

         3.     Itwasapurposeoftheschemeandartificeforthedefendantsandtheiraccomplices

  to unlawfully enzich themselvesby,among otherthings: (a)offering,paying,and causingthe
  paym ent of kickbacks and bdbes in exchange for the refen'al of M edicare beneficiadçs and

  doctors'ordersforDM E to M PHA and HORIZON;(b)paying and causing the paymentof
  lcickbacksand bribesto telem edicine companiesin exchange forordering and arranging forthe

  ordering of DM E for M edicare beneficiaries,without regard to the m edicalnecessity of the

  prescdbed DM E orwhethertheDM E waseligibleforM edicarereimbursement;(c)submitling
  and causing the subm ission of false and fraudulent claim s to M edicare tllrough ALPHA and

  H ORIZON for D M E that w as not m edically necessary and not eligible for M edicare

  reimbursement;(d)concealing and causing the concealmentoffalse and fraudulentclaimsto
  M edicare;and (e)divertingfraudproceedsfortheirpersonaluseandbenefit,theuseandbenefk
  ofothers,and to furtherthe fraud.

                                      The Schem e and A rtifice

                The M anner and M eans section ofCotmt 1 ofthis Indidm ent is re-alleged and

  incorporated by reference as though fully set forth herein as a description of the schem e and

  artifice.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 12 of 30




                               A cts in Execution or A ttem pted Execution
                                        ofthe Schem e and A rtifice

                    On oraboutthe datessetforth asto each countbelow ,in Palm Beach Cotmty,in

  the Southem District of Florida, and elsewhere,the defendants did knowingly and willfully

  execute,and attem ptto execute,theabove-described schem eand artificeto deâaud ahealth care

  benefitprogram ,inthatthedefendantssubmittedandcausedthesubmission offalseand fraudulent

  claim s,seelcing the identified dollar nmolmts,and representing that such benefits,item s,and

  servicesw ere m edically necessary and eligible for M edicare reim btlrsem ent:

                                                    A                                        T otal
                                                      pprox.        yw sto rthosis in       Approx
      C ount B eneficiary       Billing Entity       D ate of       Cl                              .
                                                     Service         aim ;C laim N o.       ABi
                                                                                             ml ount
                                                                                                l
                                                                                                 ed
                     D                                                unee orthosis;
                         L.
                         .       HORIZON            10/1/2019       119276783797001          $4,820

          3          S                                              Ankle footorthosis;
                         R.
                         .         ALPHA           4/16/2020        120107737047000          $1,000

                                                                    Ankle footorthosis;
  .       4          B.T.          ALPHA            5/11/2020       120140800637001          $4,100
                                                                                       ;
      .                                                               Lum bar-sacral
          5          L.J.        HORIZON            5/26/2020            orthosis;           $4,870
                                                                    120150800728000

              In violation ofTitle 18,United StatesCode,Sections 1347 and 2.

                                               CO U N T 6
              C onspiracy to D efraud the United Statès and to Pay H eaIth C are K ickbacks
                                             (18U.S.C.j371)
                    The G eneralA llegations section of tllis Indictm ent is re-alleged and incorporated

  by reference asthough f'ully setforth herein.

              2.    From in or around January 2019,and continuing tluough in or arotm d Septem ber

  2020,in Palm B each Cotmty,in the Southern D istrictofFlorida,and elsew here,the defendants,


                                                     12
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 13 of 30




                                        JO H N M A M O N E ,
                                 JOH N A N TH O NY M A M O N E,and
                                       zo sEpH M A M O N E,

  did knowingly and willfully,thatis,with the intentto f'urtherthe objects ofthe conspiracy,
  com bine,conspire,confederate,and agreewith each other,and with otherslcnown and llnknown

  totheGrand Jury,to defraudtheUnited Statesby impaidng,im peding,obstructing,and defeating

  through deceitfulanddishonestm eans,thelawfulgovernmentfunctionsofI-IH S and CM S intheir

  adm inistration and oversightofM edicare;andtocommitan offenseagainsttheUnited States,that

  is,toviolateTitle42,UnitedStatesCode,Section 1320a-7b(b)(2)(A),byknowinglyandwillfully
  offering and paying remlm eration,includingkickbacksand bribes,directly and indirectly,ove/ly

  and covertly,in cash and in ldnd,to a person to induce such person to referan individualto a

  person forthe furnishing and anu ging forthe farnishing ofan item and service forwhich paym ent

  may bem adein wholeand in pal'tby aFederalhealth careprogram ,thatis,M edicare.

                                     Purpose ofthe C onspiracv

                Itwasapup ose ofthe conspiracy forthe defendants and theirco-conspiratorsto

  uhlawfully emichthemselvesby,amongotherthings:(a)falsifyingand causingthefalsification
  of M edicare enrollm ent form s to concealthe true ownership of, and m anaging controlover,
                                                                                      '
                             .

  ALPHA andHORIZON;(b)offering,paying,andcausingthepaymentofldckbacksandbribesin
  exchange fortherefen'
                      alofM edicare beneficiariesand doctors'ordersforDM E to ALPHA and

  HORIZON;(c)offering,paying,andcausingthepaymentoflcickbacksandbribestotelemedicine
  com panies in exchange for ordering and arranging for the ordering of D M E for M edicare

  beneficiaries;(d)submittingand causingthesubmissionofclaimstoM edicarethroughAITHA
  and HORIZON forDM E thatwasobtained through the paym entofkickbacksand bribesforthe

  referralofM edicarebeneficiariesanddoctors'orders'
                                                   ,(e)concealingandcausingtheconcealment


                                                13
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 14 of 30




  of claims to M edicare thatwere obtained through the paym entofldckbacks and bribes forthe

  referralofbeneficiariesanddoctors'ordersforDM E;and (9 divertingproceeds9om theclaims
  for their personaluse and benefit,the use and benefitof others,and to further the ldckback

  conspiracy.

                              M anner and M eans ofthe C onspiracv

         The m nnner and m eans by w hich the defendants and their co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings,tjaefollowing:
                 JOHN M AM ONE,JQHN ANTHONY M AM ONE,andJOSEPH M AM ONE
  acquiredbeneficialownership interestsin M PHA and HORIZON .

                 JO SE PH M A M O NE falsified and caused the falsification ofM edicare erlrollm ent

  fonns,bank records,corporaterecords,and otherdoctlmentsin orderto concealthe identitiesof

  thetrue ownerand m anagerofH OR IZON ,including JO H N M A M ON E and JO H N A NT H O N Y
                                                                                         A

  M A M O NE .

                 JO H N M A M O N E,JO H N A N TH O W      M AM O NE ,and JO SE PH M AM O NE

  recruitedindividualstoserveasthenomineeownersofALPHA in ordertoconcealtheirbeneficial

  ownerslzip interestand controlofALPHA.

                 JO H N M AM O N E,JO H N A N TH O NY M V O N E,JO SEPH M AM O N E,and

  otherco-conspirators,tltrough and on behalfofALPHA and HORIZON ,paid and caused to be

  paidldckbacksandbribesto patientrecruiters,through Com pany 1and Com pany 2 am ongothers,
  in exchange for refening M edicare beneficiaries and doctors' orders for braces to A LPHA and

  H O RIZON .

         8.      JO H N M AM O N E,JO H N AN TH O W M A M O N E,JO SE PH M AM O N E ,and

  other co-conspirators,on behalf of A LPHA and H O RIZON ,negotiated the ldckback and bribe


                                                 14
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 15 of 30




  arrangements,ancidisguisedthenatureandsotu'ceofthesekickbacksandbribesasbeingforother
  services,such as Gçm arketing''services,mld furtherconcealing such paym ents by entering into

  sham contrad s.

                JOHN M AM ONE,JOHN M THONY M AM ONE,JOSEPH M AM ONE,and
  other co-conspirators subrnitted,and caused the subm ission of,claim s to M edicare for DM E on

  behalf of ALPHA,totaling approximately $2,951,078. As a result of these claims,ALPHA

  received paym entin theapproxim ate amoutltof$1,575,975.
         10.    JOH N M A M O NE ,JO H N A N TH O N Y M A M O N E,JO SEPH M AM O N E,and

  otherco-conspiratorssubm itted,and caused the submission of, claim sto M edicaze forDM E on

  behalfofHORIZON,totaling approkim ately $4,494,340. As aresultofthe claim s,HORJZON
  receivedpaym entin theapproxim ate nmotmtof$2,289,098.
                JOH N M A M O NE ,JO H N A N TH O N Y M A M O N E,JO SEPH M AM O N E,and

  otherco-conspiratorsused the proceedsreceived from M edicare to benefk them selves and others,

  and to furtherthe conspiracy.

                                             O vertA cts

         Infurtheranceoftheconspiracy,andtoaccomplish itsobjectsandpurpose,atlèastoneco-
  conspiratorcom mittedand causedtobecommitted,in theSouthem DistrictofFlorida,atleastone

  ofthe following overtacts,nm ong others:

                Oh or about July 24,2019,JO SEPH M AM ONE authorized an individualto

  execute a CM S Form 8555,falsely certifying that,asofJtm e 17,2019,JO SEPH M A M O N E w as

  the sole ow ner and person w ith m anaging controlofH OW ZON ,w hen in factJO H N M A M O N E

  and JO ITN A N TH O N Y M A M O N E w ere also beneficialowners and participated in m anaging

  H ORIZON .


                                                 15
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 16 of 30




         2.      On or about October 14, 2019, JO HN M AM ONE, JOH N ANTHON Y

  M A M ON E ,and JO SE PH M A M ON E authorized an individualto execpte a CM S Form 8555,

  falsely certifying that,asofSeptem ber 18,2019,thatindividualwasthe sole ownerand person

  w ith m anaging control of M PH A , w hen in fact JO H N M A M O NE , JO IIN AN T H O N Y

  M AM ONE,andJOSEPH M AM ONE werealso beneficialownersand participated in m anaging

  ALPH A .

         3.      On or about N ovember 5, 2019, JOH N M AM ONE, JOIIN M TH ONY

  M AM ONE,and JO SEPH M AM ONE caused M PHA to execute a Business Processing and

  Outsom cing Agreem ent between ALPHA and Company 1, which falsely represented that

  Com pany 1 w ould provide Elbusiness,processing and outsotlrcing''services,am ong otherservices,

  to A LPH A .

         4.      On or about N ovem ber 5, 2019, JO SEPH M AM O N E executed a Business

  Processing and Outsourcing A greem ent between H OR IZON and C om pany 1, which falsely

  represented that Com pany 1 w ould provide Gtbusiness, processing and outsotlrcing'' services,

  among otherselwices,to HORIZON .

         5.      On oraboutNovem ber 8,2019,JOHN M AM ONE transferred and caused to be

  transferred approximately $15,000,via wiretransfer,âom theAlphaW ellsFargo Accotmttothe
  Com pany 1 A ccotm t.

         6.      On oraboutNovember 15,2019,JO SEPH M AM ONE and JOHN ANTH ONY

  M AM ONE transferred and caused to be transfen'
                                                ed approxim ately $30,000,via wire transfer,
  from the H orizon A ccountto the Com pany 1 A ccount.

                 Onoraboutlanuary 3,2020,JO H N M AM O N E,JO H N A NTH O N Y M A M O N E ,

  andJO SEPH M AM ONE causedM pl-tA toèxecuteaM anagem entServicèsAgreementbetween


                                                16
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 17 of 30




  A LPH A and Com pany 2,w llich falsely represented that Com pany 2 w ould provide çûm arketing

  and brand awareness''and çllogisticalmanagem ent''services,among otherservices,to ALPHA .

  Thisagreem entalso falsely represented thatthe compensation Gçshallnotin any way berelated to

  thevalue,volume,oradjudication ofreferralsbetweentheparties.''
         8.     On or about January 3, 2020,JOSEPH M AM ONE executed a M anagement

  ServicesAgreem entbetween HOY ZON andCompany 2,whichfalselyrepresentedthatCompany

  2 would provideGGm arketing andbrand awareness''and EGlogisticalm anagem ent''services,nm ong

  otherservices,toHOIUZON .Thisagreem entalso falsely representedthatthecompensation çtshall

  notinanywayberelatedtotievalue,volume,oradjudicationofrefenulsbetweentheparties.''
                On or about January 3, 2020,JOSEPH M AM ONE and JOIIN ANTH ONY

  M AM ONE transferred and caused to be transferred approxim ately $15,000,via wire trrnsfer,
  from theHorizon A ccountto the Company 2 Accotmt.

         10.    On oraboutFebruary 14,2020,JOI'IN M AM ONE transferred and caused to be

  transfen'ed approxim ately $15,000,viawiretransfer,from theM pha W ellsFargo Accountto the
  Com pany 2 A ccotm t.

                On oraboutM arch 19,2020,JOHN M AM ONE,JOH N ANTH ONY M AM ONE,

  and JOSEPH M AM ONE authorized an individual to execute a CM S Form 8555, falsely

  certifying that, as of Februaty 10,2020,that individual w as the sole ow ner and person w ith

  m anaging controlofM PHA ,when in factJOHN M AM ONE,JOH N ANTH ONY M AM ONE,

  and JO SEPH M AM O N E w ere also beneficialow ners and participated in m anaging A LPHA .

                On or about A pril 23, 2020, JO SEPH M AM O N E transfen'ed appioxim ately

  $150,000,viawiretransfer,9om theHolizon Accotmtto theGulfM arketing Accotmt2.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 18 of 30




         13.    On or àbout M ay 29, 2020, JOH N M AM ONE transferred approximately

  $160,000,viawiretransfer,from the AlphaW ellsFargo Accotmtto theGplfM arketingAccotmt


         Al1in violation ofTitle 18,United StatesCode,Section 371.

                                    CO U N TS 7-10
          Paym entofK ickbacksin Connectiûn w ith a FederalH eaIth CareProgram
                                 (42U.S.C.j1320a-7b(b)(2)(A))
                The GeneralAllegationssection ofthisIndictm entisre-alleged and incorporated

  by reference as though fully setforth herein.

                On oraboutthe datesenllm erated below,in Palm Beach Cotmty,in the Southern

  DistrictofFlorida,and elsewhere,the defendants,

                                      zo H N M A M o N E ,
                               JOH x A N TH O NY m M O NE ,and
                                     zo sEpu M A M O N E,

  didknowingly andwillfully offerandpayremuneration,thatis,ldckbacksandbribes,directly and

  indirectly,overtly and covertly,in cash and in ldnd,assetforth below,to aperson,to inducesuch

  person to referan individualto a person forthefurnislling and arranging forthe furnishing ofan

  item and serviceforwhich paym entm ay bemadein wholeandinpartunderaFederalhealth care

  program ,thatis,M edicare'
                           .



               A pprox.Date Approx.A m t.
        C ount ofK ickback   ofK ickback                D escription ofK ickback Paym ent
                 Pa m ent     Pa m ent
           7       11/8/2019         $15 000       W
                                                   A iretransferf'
                                                                 rom theAlphaW ellsFargo
                                         ,
                                                       ccolm tto the Com an 1 A ccotmt.
           8      11/15/2019         $30 000       W iretransferfrom the Horizon A ccotmt
                                                   t
                                         ,
                                                       o the Com an 1 Account.
           9        1/3/2020         $15 000       W iretransferf'
                                                   t             rom the Horizon A ccount
                                         ,
                                                       o the Com an 2 Account.


                                                  18
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 19 of 30




                Approx.Date Approx.Amt.                                        '
        Count ofK ickbâck          ofK ickback        D escription ofK ickback Paym ent
               Pa m ent             Pa m ent
          10       2/14/2020         $15000         W
                                                    A iret'
                                                          ransferfrom theAlphaW ellsFargo
                                         ,
                                                      ccotm tto the Com an 2 A ccount.

         In violation ofTitle42,Urlited StatesCode,Section 1320a-7b(b)(2)(A)andTitle18,
  U nited StatesCode,Section 2.

                                           C O U NT 11
                           C onspiracy to Com m itM oney Laundering
                                       (18U.S.C.j1956(h))
                The G eneralA llegations section ofthis Indictm ent is re-alleged and incop orated

  byreferenceasthoujhfullysetforthherein.
         2.     From in orarotm d Janualy 2019,and continuing through in orarotmd September

  2020,in Pqlm Beach Cotmty,in the Southem DistrictofFlorida,and elsewhere,thedefendants,

                                      JO H N M A M O N E ,
                               JOH N AN TH O NY M AM O NE ,and
                                     Jo sEl,ll m M O N E,

  did lcnowingly and voltmtarily combine,conspire,and agree with each other,and with others

  known and llnknown to theGrand Jury,to conducta financialtransaction affecting interstate and

  foreign comm erce, which transaction involved the proceeds of specified llnlawful activity,

  knowing thattheproperty involved in thefinancialtransaction represented the proceedsofsom e

  form ofllnlawfulactivity,and knowing thatthetransaction was designed in whole orin partto

  conceal and disguise the nature,location,souzce,ownership,and control of the proceeds of

  specifiedlmlawf'ulactivity,inviolation ofTitle18,UnitedStatesCode,Section 1956(a)(1)(B)(i).
         Itis furtheralleged thatthe specified tm law f'
                                                       ulactivity isconspiracy to com m ithealth care

  gaud mldwirefraud,in violation ofTitle 18,United StatesCode,Section 1349;health caregaud,

  in violation ofTitle 18,U nited StatesCode,Section 1347;and paym entofkickbacksin connection


                                                 19
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 20 of 30




  with a Federal health care program ,in violation of Title 42, United States Code, 1320a-

  7b(b)(2)(A).
         A11in violation ofTitle18,UnitedStatesCode,Section 1956(h).
                                         C O IJN TS 12-15
                                        M oney Laundering
                                   (18U.S.C.j1956(a)(1)(B)(i))
                 The GeneralAllegationssection ofthisIndictmentisrealleged and incorporated

  by reference as iffully setforth herein.

         2.      On oraboutthedatessetforth asto each countbelow,in Palm Beach County,in

  the Southern DistrictofFlorida,and elsewhere,thedefendants?

                                        JOHN M AM ONE ,
                               zo u x AN TH O N Y M A M O N E,and
                                       JpsEpllMxM ONE,
  did know ingly conduct and attem pt to conduct a financial transaction affecting interstate and

  foreign comm erce, which financial transaction involved the proceeds of '
                                                                          specified tmlawful

  activity,knowing thattheproperty involved in the fmancialtransaction represented theproceeds

  ofsom eform of'lnlawfulactivity,andknowing thatthetransaction w asdesigned in wholeand in

  partto concealand disglzise the nature,location,solzrce,ow nersllip,and cpntrolofthe proùeedsof.

  specified tmlawfulactivity,assetforth below:

        Count      Defendantts) 'Approx.Date                     Description of
                                    ofT ransaction            FinancialT ransaction
                     JO SEPH                                        .
                   M AM ONE,                             W iretransferof$150,00ùfrom the
          12          JOHN            4/23/2020        Horizon Accotmtto the GulfM arketing
                   A N TH ON Y                                      A ccotm t2
                   WDVH O N E
                      JO H N
                   M AM ONE,                             W iretransferof$160,000 9om the
          13         JOHN             5/29/2020        AlphaW ellsFargoAccountto the Gulf
                   AN TH O N Y                                M arketing A ccotm t2
                   M AM O N E

                                                  20
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 21 of 30




       Count      Defendantts) Approx.Date                       Description of
                                   ofT ransaction            FinancialT ransaction
                      JO H N
                   M AM O NE,                         W iretransferof$107,000 from the Gulf
         14           JOHN           5/29/2020           M arketing Accotmt2 to the Gulf
                   A N TH OINY                                 H oldingsA ccotmt 1            h
                   M AM O N E
                      JO H N
                   M AM O M J,                         W iretransferof$107,000 from Gulf
         15           JOHN           5/29/2020         HoldingsAccotmt1to GulfH oldings
                   A N TH ON Y                                     A ccotm t2
                   M xv oxE

         Itisfurtherallegedthatthespecified tmlawf'ulactivity isconspiracy to comm ithealth care

  fraud and wirefraud,in violation ofTitle 18,United StatesCode,Section 1349;health carefraud,

  inviolation ofTitle 18,United StatesCode,Section 1347,
                                                       'andpaym entofkickbacksinconnection

  with a Federal health care program , in violation of Title 42, U nited States 'Code, 1320a-

  7b(b)(2)(A).
         In violation ofTitle18,United StatesCode,Sections1956(a)(1)(B)(i)and 2.
                                 FO R FEITUR E AT,LEG A TIO N S

                 The allegations of lhis lndictm ent are re-alleged and by this reference fully

  incop orated herein forthepurpose ofalleging forfeiture to theUnited StatesofceMain property

  in which thedefendantso convicted hasan interest.

                 Upon conviction ofa conspiracy to comm ita violation ofTitle 18,United States

  Code,Section 1343,asalleged in thisIndictm ent,the defendantso convicted shallforfeitto the

  United States any property, real or personal, which constitm es or is derived from proceeds

  traceabletosuch offense,p'
                           ursuanttoTitle 18,United StatesCode,Section 981(a)(1)(C).
         3.      Upon conviction ofa violation,or conspiracy to comm ita violation,ofTitle 18,

  United States Code,Section 1347,or Title 42,United States Code,Section 1320a-7b,as alleged
                                                                   q            '

  in thisIndictment,thedefendantso convicted shallforfeitto theUrlited States any property,real
    Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 22 of 30


i


      orpersonal,thatconstitutes oris derived,directly orindirectly,from grossproceeds'
                                                                                      traceableto

      thecommissionoftheoffenses,pttrsuanttoTitle18,United StatesCode,Section 982(a)(7).
                    Upon conviction ofa violation ofTitle 18,Urlited StatesCode,Section 1956,as

      alleged in tlnis Indictm ent,the defendantso convicted shallforfeit to the United States any

      property,realorpersonal,involved in such öffense,and any property traceableto such property,
                                       '
                       ,



      pursuanttoTitle18,UnitedStatesCode,Section 982(a)(1).
             5.     Theproperty subjecttoforfeitureasaresultofthèallegedoffensesincludes,butis
      notlimited to,asum ofatleast$3,805,073,which representsthetotalnmotmtoffundsinvolved

      inorderivedfrom theallegedoffensesandmaybesoughtasaforfeituremoneyjudgment.
                    Ifany ofthepropertysubjecttoforfeiture,asaresultofany actoromission ofthe
      defendants:

                       cnnnotbelocated uponthe exerciseofdue diligence;

                    b. hasbeen transferred orsoldto,ordeposited with,athirdparty;

                       hasbeenplacedbeyondthejurisdiction ofthecourt;
                       hasbeen substantially dim inishedin value;or

                       has been comm ingled with other property which cnnnot be divided without

                       difficulty,

      the United Statesshallbeentitled to forfeitureofsubstituteproperty undertheprovisionsofTitle

      21,United StatesCode,Section 853û9.
    Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 23 of 30

I

I




             A11pursuanttoTitle18,United StatesCode,Section 981(a)(1)(C)andtheprocedtzresset
!
      forth in Title21,United StatesCode,Section 853,asincorporatedby Title28,United StatesCode,

      Section2461(c),andTitle18,UnitedStatesCode,Sections982(a)(1)and(a)(7)andtheprocedures
      setforth in Title 21,United States Code,Section 853,as incorporated by Title 18,United States

      Code,Section982(b)(1).


                                                 A TRU E BILL



                                                 GR AN D     Y F REPER SON


               /.<-                          .
      JU    ANTONIO O        ZA EZ
      A CTIN G U N ITED S       A T O RN EY

      Josspu s.BEEM STERBOER,ACTIXG CHIEF
      CRJMIXAL olvlslox,FRAIJb sEcrrlox
      u .s.D EPA RTM EN T o'
                           F Ju srrlcs

      ALLAY MEDINA,DEPUTY CHIEF
      CRIM IN AL DIV ISION ,FRAU D SECTION
      U .s.DEPA RTM EN T OF JUSTICE



                               (.
                                f
      PATRICK J.QUE NAN
      TRIA L ATTORN EY
      CRIM FN AL DIV ISION ,FR AU D SECTION
      U .S.DEPA RT= N T OF JU STICE
  Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 24 of 30
                                             U NITED STATESDISTRIG Co IJRT
                                             SOU TH ERN DISTRIG OF FLO IUDA

  UM TED STATESOF AM EW CA                               CASE NO .
   V.
                                                         CERTIFICATE OF TR IAL ATTO RNEY.
   JO HN MAM ONE,etaI.,
                                                         Superseding CaseInformation:
                                Defendants/
    CourtDivision:tselectone)                            Newdefendantts) I--IYes I--INo
    I--lMiami I--IKeyWest IN FTL                         Numberofnewdefendants
    I'
     Z WPB F-IFTP                                        Totalnumberofcounts
         1.1havecarefully consideredtheallegationsoftheindictm ent,thenum berofdefendants,thentlm berofproh ble
           witnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation attachedhereto.
        2.1nm awarethattheinformationsuppliedonthisstatementwillberelieduponbytheJudgesofthisCourtin
           settingtheircalendarsand scheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,
           Title28 U .S.C.Section 3161.
        3.Interpreter:(YesorNo) NO
          Listlanguageand/ordialect
        4.I'
           hiscase willtake 5 daysforthepartiestotry.
        5.Pleasecheck appropriatecategoryandtypeofoffenselistedbelow :
             (Checkonlyone)                          (Checkonlyone)
         I 0to5days              (Z                   Petty              (71
         11 6to10days            (q
                                  7I                  Minor              (71
         1II 11to20days          g71                  Misdemeanor        E1
         IV 21to60days           EqI                  Felony             Lz
         V 61daysandover         E7l
        6.HasthiscasepreviouslybeenfiledinthisDistrictCotlrt? (YesorNo) No
           Ifyes:Judge                                   CaseNo.
           (Attach copyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)NO
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustody asof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo)'NO
           Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom amatterpending intheN orthernRegion oftheU .S.Attorney'sOffice priorto
           August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
           Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                               l
                                                                              'v
                                                                                             :
                                                                     PATRICK .Q EENAN
                                                                     DOJ TrialAttorney
                                                                     CourtID No.     A5502715
*penaltySheetts)attached                                                                             REV 3/19/21
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 25 of 30




                              UN ITED STA TES DISTR IC T CO UR T
                              SOUTH ERN DISTRICT OF FLORIDA


                                        PEN A LTY SH E ET

  D efendant's N am e:                  JO H N M A M ON E

  C ase N o:

  Cotmt#: 1



     Conspiracv to
                 1
                   Comm itHea1th CareFraud and W ireFraud
                   4


  SrM ax Penaltv: Ten (10)years'imprisonm ent
  Cotmts#:

    Title 18.United StatesCodesSection 1347

    H ealth Care Fraud

  frM ax Penalty:      Ten (10)years'im prisonm entasto each colmt
  Count#:

     Title 18.United StatesCodesSedion 371

     Conspiracyto DefraudtheUnited Statesand toPay Hea1th CaréKickbacks

  *M ax Penaltv:       Five (5)vears'imprisonment '
  Counts#: 7 - 10

      Title42.United StatesCode.Section 1320a-7b(b)(2)(A)
      Pay'
         m entofKickbacksin Colmection with aFederalHea1th CareProaram

  *M axPenalty:        Ten (10)years'imprisonmentastoeachcount
  WR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 26 of 30




                           UN ITED STA TES DISTRIC T C O UR T
                           SO U TH ER N D ISTR IC T O F FLO R ID A


                                      PENALTY SHEET

  D efendant's N am e:                JO H N M A M O N E

  Case N o:

  Count#: 11

     Title18sUnitedStatesCodeeSedion 1956(h)
     Conspiracv to Com m itM oney Latm dering

  *M axPenalw : Twentv (20)vears'impdsonm ent

  Counts#: 13 - 15

    Title 18mUnited StatesCode.Section 1956(a)(1)(B)(i)
     h4oney Laundedna

  WM ax Penaltv:    Twentv (20)vearsimprisonmentasto each cotmt
  *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,paroleterm s,or forfeituresthatm ay be applicable.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 27 of 30




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


                                      PEN A LTY SH EET

  Defendant'sN am e:             JO H N A NTH O N Y M A M O N E

  Case N o:

  Count#: 1

     Title 18,United StatesCode.Sedion 1349

     Conspiracy to Com m itHealth Care Fraud and W ire Fraud

  frM ax Penalty: Ten (10)years'im prisonment

  Colmts#:

    Title 18eUnited StatesCode.Section 1347

    Hea1th CareFraud

  WM ax Penaltv:     Ten (10)years'im nrisonm entasto each cotmt
  Cotmt#: 6

     Title 18.United StatesCode.Section 371

     Conspiracv toDefraud theUnited StatesandtoPav Health CareKickbacks

  *M ax Penalty:     Ten (10)yeazs'im prisonment
  Cotm ts#: 7 - 10

      Title42.United StatesCode.Section 1320a-7b(b)(2)(A)
      Paym entofKickbacksin Connection with aFederalHealth CareProgrnm

  'M ax Penalw :     Ten (10)vears'imprisonm entasto each colmt

  *R efers only to possible term ofincàrceration,doesnotinclude possible fines,restitution, '
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 28 of 30




                           UNITED STATES DISTRICT COURT
                           SO U TH ER N D ISTR IC T O F FL O R ID A


                                      PENALTY SHEET

  Defendant'sNam e:              JOH N ANTHONY M AM ONE

  Case N o:

  Cotmt#:

     Title 18nUnited StatesCode.Sedion 1956th1

     Conspiracy to Com m itM oney Laundering

  SrM axPenalty: Twenty(20)years'imprisonment
                                                 h

  Cotmts#: 12 - 15

    Title18.UnitedStatesCode.Section 1956(a)(1)(B)(i)
    s4onev Laundedn:

  SrM ax Penaltv:   Twentv (20)yearsim nrisonm entasto each colmt
  *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 29 of 30




                           UN ITED STA TE S D ISTR ICT C O UR T
                           SO U TH ER N DISTRICT O F FLO R ID A


                                     PEN A LTY SH EET

  D efendant'sN am e:                JO SEPH M AM O NE

  CaseN0:

 'Count#:

    Title 18.U nited States Code.Sedion 1349

     Conspiracy to CoinmitHea1th CareFraud and W ireFraud

  WM ax Penaltv: Ten (10)years'imprisonm ent
  Colmts#:

    Title 18eU nited States Code.Section 1347

    H ealth Care Fraud

  *M ax Penalty:     Ten (10)vears'imprisonm entasto each cotmt
  Cotmt#: 6

     Title 18.U nited StatesCode.Section 371

     Conspiracv to DefraudtheUnited Statesand toPay Hea1th CareKickbacks

  *M axPenaltv:      Five(5)yem's'imprisonment
  Colm ts#; 7 - 10

      Title42.Urtited StatesCode.Sedion 1320a-7b(b1(21(A)
      Paym entofK ickbacks in Connection w ith a FederalH ea1th Care Progrnm

  *Max Penalty:      Ten(10)years'imprisonmentastoeach count
  WR efers only to possible term ofincarceration,doesnotinclude possible lines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 9:21-cr-80139-AMC Document 3 Entered on FLSD Docket 09/09/2021 Page 30 of 30




                           U M TED STA TE S D ISTR ICT C O UR T
                           SO U TH ER N DISTRICT O F FLO R IDA


                                     PEN A LTY SH EET

  D efendant's N am e:              JO SEPH M A M O N E

  CaseN o:

  Cotmt#:

     Title 18nUnited StatesCode.Section 1956(h)
     Conspiracv to Com m itM oney Launderinz

  *M ax Penalty: Ten (10)years'imprisonm ent
  Count#: 12

    Title 18eUnited StatesCodesSection 1956(a)(1)(B)(i)
    M oney Latm derina

  #rM axPenalty:    Twentv (20)vearsim pdsonment
  WRefersonly topossibleterm ofincarceration,doesnotincludepossiblefines,restitution,
  s'
   pecialassessm ents,parole term s,or forfeitures thatm ay be applicable.
